Citation Nr: 0502951	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran does not have plantar fasciitis that is related 
to military service.


CONCLUSION OF LAW

The veteran does not have plantar fasciitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from March 1968 to March 
1970.  A review of his service medical records (SMRs) reveals 
an entry dated in August 1969 whereby the veteran was 
diagnosed with hyperhidrosis of the soles of the feet.  He 
was treated with foot soaks and foot powder and advised on 
proper hygiene.  The veteran also noted that he had "foot 
trouble" on his separation examination dated in March 1970.  
The examiner remarked that the veteran had hyperhidrosis.  

The veteran submitted a claim to establish service connection 
for skin disorder of the feet in May 1989.  The claim was 
denied by way of a Board decision in December 1990.

The veteran submitted a claim for disability compensation 
benefits in October 2002.  He listed treatment at Muskogee 
Bone and Joint.  He indicated that he was filing a claim for 
his feet.  He explained that his feet had gotten infected 
from the dye from green socks he wore while in the service.  

The veteran provided an authorization and release of 
information for medical records from A. Sangal, M.D.  He 
noted that Dr. Sangal treated him for his throat.  Dr. Sangal 
provided treatment records dated from October 1999 to 
December 2001.  The veteran was treated for conditions 
unrelated to the issue on appeal.  The reports made no 
reference to complaints or treatment for plantar fasciitis.

Muskogee Bone and Joint was contacted by the RO and was asked 
to provide evidence of treatment of the veteran.  J. Weaver, 
M.D., of Muskogee Bone and Joint, provided outpatient 
treatment reports dated from July 2001 to December 2001.  He 
treated the veteran for tarsal tunnel syndrome of the right 
foot, right foot pain, spinal stenosis, herniated nucleus 
pulposus, plantar fasciitis of the right heel, and plantar 
fasciitis of the left heel.  Dr. Weaver prescribed oral 
steroids and pain medication.  He opined that the veteran's 
symptomatology of pain and numbness in his feet could be 
caused by disc protrusion and spinal stenosis.  He also 
opined that the heel pain was unassociated with the disc 
protrusion.  Dr. Weaver provided no etiology of the plantar 
fasciitis; nor did not relate the diagnosis to the veteran's 
service.

Associated with the claims file are VA outpatient treatment 
reports dated from June 2003 to May 2004.  The veteran was 
treated for conditions unrelated to the issue on appeal.  The 
reports made no reference to complaints or treatment for 
plantar fasciitis.

In a letter dated in October 2003, a VA internal medicine 
physician provided an opinion that the veteran's peripheral 
neuropathy type pain could have stemmed from the foot 
condition he suffered from during his service in Vietnam.  
The examiner did not treat the veteran for plantar fasciitis 
or peripheral neuropathy; nor did he relate the veteran's 
current complaint of plantar fasciitis to the veteran's 
service.

The veteran was afforded a VA examination for an evaluation 
of plantar fasciitis in November 2003.  The examiner 
diagnosed the veteran with plantar calluses of the soles of 
the feet and stated that there was no evidence of any 
infection of the feet or evidence of plantar fasciitis.  He 
opined that the veteran's numbness in his right leg and right 
foot, and pain in his lower back were due to spinal stenosis 
and not due to the veteran's hyperhidrosis for which he was 
treated while in service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that "[p]lantar fasciitis is defined as 
inflammation involving the plantar fascia especially in the 
area of its attachment to the calcaneus and causing pain 
under the heel in walking and running."  Hoag v. Brown, 4 
Vet. App. 209, 211 (1993).  The veteran was not treated in 
service for this condition.  There is no evidence of further 
complaints or treatment for this condition until thirty years 
after service.  The VA outpatient treatment reports 
associated with the claims file make no reference to the 
condition and the November 2003 VA examination did not result 
in a diagnosis of plantar fasciitis.

The first evidence of treatment for a heel problem is 
contained in the July 2001 treatment records from Dr. Weaver.  
There is no opinion linking any plantar fasciitis to military 
service.  The VA records do not document treatment for the 
condition.  A VA examiner provided an opinion that the 
veteran's peripheral neuropathy type pain could stem spinal 
stenosis but did not address the veteran's plantar fasciitis.  
In fact, none was found.  In light of the medical evidence 
provided by Dr. Weaver and the VA examination, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The totality of the evidence suggests that 
the veteran had a problem with plantar fasciitis, but only 
for a short time.  Additionally, the problem he had was not 
manifest until many years after he left military service.

The Board has considered the veteran's claim of continued 
symptoms since service under 38 C.F.R. § 3.303(b) and Savage, 
supra.  "Savage and 3.30(b) require only that a claimant 
submit competent evidence of a nexus between his present 
disability and his postservice symptomatology."  McCormick 
v. Gober, 14 Vet. App. 39, 50 (2000) (emphasis in the 
original) (citations omitted).  However, the veteran did not 
seek treatment until 2001, more than thirty years after 
service.  Moreover, the lack of treatment records and the 
diagnosis of plantar fasciitis by the veteran's private 
physician in 2001 coupled with a lack of a diagnosis at the 
VA examination in November 2003 tends to demonstrate that the 
veteran did not experience continuing symptoms that can be 
related to service.  

The Board notes that the veteran has alleged that his plantar 
fasciitis is related to his military service.  While the 
veteran is capable of providing information regarding the 
current condition of his feet, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for plantar fasciitis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for 
plantar fasciitis in October 2002.  The RO notified the 
veteran of the evidence/information required to 


substantiate his claim in October 2002.  He was informed of 
the elements to satisfy in order to establish service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify current 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

The RO requested the veteran' service medical records and 
private medical records in October 2002 and kept the veteran 
informed of the progress in obtaining the records.

The RO wrote to the veteran and informed him that he would be 
afforded a VA examination in November 2003.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The RO obtained 
private and VA treatment records.  The veteran was afforded a 
VA examination.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).




ORDER

Entitlement to service connection for plantar fasciitis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


